Citation Nr: 1718807	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  06-33 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to May 2, 2008, to a rating in excess of 10 percent for bilateral hearing loss from May 2, 2008, to November 15, 2009, and to a rating in excess of 20 percent for bilateral hearing loss from November 16, 2009, to August 26, 2015.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from August 1967 to May 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2006 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

During the pendency of this appeal, the RO granted an increased, staged rating for bilateral hearing loss, as characterized above, and this January 2016 rating decision ultimately granted a 100 percent rating for bilateral hearing loss effective August 27, 2015.  This represents a full grant of benefits sought on appeal beginning on that date.

This matter has a rather complex procedural history.  The current appeal began when the Veteran submitted a notice of disagreement to a February 2006 rating decision, in which the RO denied an increased rating for the Veteran's service-connected right ear hearing loss and denied service connection for a left ear hearing loss disability.  The Board ultimately granted the Veteran's claim for service connection of left ear hearing loss in November 2009 and remanded the matter, directing the RO to adjudicate the severity of the Veteran's service-connected bilateral hearing loss.  

Effectuating the Board's grant of service connection for a left ear hearing loss, the RO assigned a noncompensable rating effective May 14, 1969, the same effective date that service connection for the Veteran's right ear hearing loss was initially established.  The Veteran appealed that initial rating decision and in August 2010, the Board found that the RO had inappropriately rated the Veteran's bilateral hearing loss as distinct noncompensable disabilities.  At that time, the Board again remanded the matter and instructed the RO to evaluate the Veteran's bilateral hearing loss effective May 14, 1969.  The Board specifically instructed the RO to consider the changes to the rating criteria for hearing loss that were made in 1976, 1987, and 1999.  

In August 2015, the Board found that there had not been substantial compliance with the terms of its August 2010 remand pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board remanded the matter to arrange a VA examination to ascertain the severity of the Veteran's bilateral hearing loss and the Board again directed the RO to readjudicate the claim.  In its August 2015 directives, the Board explicitly stated that the RO needed to include a written consideration of the rating criteria prior to the changes in 1976, 1987, and 1999.  The RO was also instructed to discuss all pertinent regulations that had been effect in the relevant appellate period and identify which regulation was most beneficial to the Veteran.

The matter again came before the Board in August 2016.  Unfortunately, the Board again finds that there has not been substantial compliance with its remand directives.  In its remand, the Board noted that the RO should provide the Veteran with the relevant rating criteria for the evaluation of bilateral hearing loss prior to 1987 and 1976 and readjudicate the appeal with consideration of the relevant rating criteria prior to amendments in 1976, 1987, and 1999.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the significant delays that have arisen in this matter.  However, for the reasons discussed below, the Board must again remand this issue in order to allow for compliance with its remand directives.

The United States Court of Appeals for Veterans Claims (Court) explicitly held that "a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  See Stegall, 11 Vet. App. at 271.  The Board recognizes and regrets the lengthy delay that has been caused by the multiple remand orders that have been issued relating to the Veteran's claims for an increased rating for his bilateral hearing loss.  The Board attempted to clarify the considerations necessary to adjudicate the Veteran's claim in its August 2016 remand.  In that remand, the Board directed the AOJ to readjudicate the Veteran's claim for an increased initial evaluation of his bilateral hearing loss since May 1969 taking into consideration and addressing the different iterations of the rating criteria for this disability that had been in effect since May 1969.  The AOJ was explicitly directed to furnish the Veteran with:

a supplemental statement of the case that includes the criteria for rating bilateral hearing loss in effect prior to changes in 1976, and in 1987.  In evaluating the Veteran's appeal, the AOJ should address the relevant rating criteria in effect at various times during the pendency of the appeal since May 1969.  (emphasis in original).  

The AOJ issued a supplemental statement of the case (SSOC) in December 2016.  In that SSOC, it noted that a copy of the Code of Federal Regulations had been attached to a July 2013 rating decision showing the changes in regulations regarding bilateral hearing loss.  However, outside of mentioning that the prior rating decision included a copy of these changes, there is no discussion of the application of any earlier rating criteria for hearing loss to the facts of the Veteran's case.  Rather, the SSOC includes what appears to be a bare recitation of which VA examination served as the basis for the staged rating.   As such, the Board regrets that there has not been substantial compliance with its August 2016 remand directives and, as a matter of law, the Board must again remand this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must readjudicate the claim of entitlement to an increased rating for bilateral hearing loss since May 1969.  In readjudicating the claim, the AOJ is reminded that it must consider all applicable rating criteria for evaluating hearing loss that have been in effect since May 1969, to include the criteria in effect prior to changes made in 1976, 1987, and 1999.  The AOJ must provide a written statement that analyzes the relevant medical evidence pursuant to the various criteria for evaluating hearing loss that have been in effect since 1969 and include this statement in an SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




